Title: From George Washington to William Heath, 24 October 1780
From: Washington, George
To: Heath, William


                  
                     
                     Dear Sir
                     Head Quarters Prekaness 24th October 1780
                  
                  In one of my former, I barely acknowledged the receipt of your
                     favor of the 19th. Business prevented my going fully into it. I wish it was in
                     my power to give a satisfactory answer to the representation made by Doctor
                     McKnight in behalf of the Gentlemen of the Hospital, on the subject of
                     Cloathing. They are not the only sufferers—There are a great number of officers
                     of the line, who have never derived any benefit from particular States or from
                     the public. I have repeatedly remonstrated upon the hardship of their
                     situations, but I have heard of no competent provision being made. If there are
                     any small matters in the Store at Newburgh proper for Officers, I have no
                     objection to their being delivered out, in due proportions, to those who have
                     derived no State benefits and do not expect any this winter. The officers of
                     Lambs Artillery—and Hazens—Livingstons and Spencer’s Regiments will draw a few
                     yards of Cloth and three or four shirts each from hence, for which an
                     allowance must be made, should there be any goods at Newburgh.
                  I must refer Colp. Campbells application to Congress. There is a
                     Resolve passed in June last which seems to preclude those, who are not in
                     actual service, from drawing Rations, but directs the value to be paid in
                     Money.
                  If the Officers of Colo. Sheldons Regt are of opinion that the
                     execution of one of the Dragoons has been a sufficient example, I have no
                     objection to granting a pardon to the other.
                  I find among Arnolds papers the proceedings of two Courts Martial
                     against Loveberry—Ackerly and Weeks, all capitally convicted for coming out as
                     Spies. Be pleased to say whether the person detained in the provost is either
                     of the foregoing. I am Dear Sir Yr most obt Servt
                  
                     Go: Washington
                  
               